******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 J. BURKE MANDABLE ET AL. v. PLANNING AND
     ZONING COMMISSION OF THE TOWN OF
              WESTPORT ET AL.
                 (AC 38369)
          DiPentima, C. J., and Prescott and Lavery, Js.
        Argued January 4—officially released May 16, 2017

  (Appeal from Superior Court, judicial district of
         Stamford-Norwalk, Genuario, J.)
  Alan R. Spirer, for the appellants (plaintiffs).
  Peter V. Gelderman, for the appellees (named defen-
dant et al.).
  Daniel J. Krisch, with whom, on the brief, was Eric
D. Bernheim, for the appellees (defendant Norman
Kramer et al.).
                         Opinion

   LAVERY, J. The dispositive issue in this appeal is
whether two lot line adjustment maps were improperly
recorded in the Westport land records by the defendants
Norman Kramer and Karen Kramer (Kramers) because
the maps qualify as ‘‘resubdivisions,’’ as that term is
defined in General Statutes § 8-18,1 and thus required
approval by the defendant Planning and Zoning Com-
mission of the Town of Westport (commission) to be
valid. The plaintiffs, J. Burke Mandable and Paula K.
Mandable, appeal from the judgment of the trial court
denying their request for declaratory relief and dismiss-
ing their appeal from the decision of the commission,
in which the commission declined to consider their
challenge to two maps that the Kramers recorded with
approval from the defendant Laurence Bradley, the
planning and zoning director of Westport, but not from
the commission.2 On appeal, the plaintiffs claim that
the trial court erred in concluding that the Kramers
were not required to obtain the commission’s approval
because their maps were not ‘‘resubdivisions’’ under
§ 8-18. We affirm the judgment of the trial court.3
   The following facts, as found by the court in its memo-
randum of decision, and procedural history are perti-
nent to this appeal. In 1929, before the town of Westport
(town) adopted subdivision regulations, a map num-
bered 682 (1929 map) was filed in the Westport Land
Records. The 1929 map encompassed the properties
now known as 10 Wakeman Road and 11 Wakeman
Road in Westport. The plaintiffs own 11 Wakeman Road
and the Kramers own 10 Wakeman Road.
   In 2010, the Kramers submitted a map to Bradley
for his review. The map purported to consolidate two
parcels of land into a single lot at 10 Wakeman Road.
In accordance with § 45-10 of the Westport Zoning Reg-
ulations,4 Bradley signed and dated the map, making it
eligible for recording in the land records, and affixed
it with the following notation: ‘‘[T]his plan is neither a
subdivision nor a resubdivision as defined by the Gen-
eral Statutes of Connecticut and the [town] and may
be recorded without prior approval of the [commis-
sion]. This stamp allows this map to be filed in the
Westport Land Records. The presence of this stamp is
not an endorsement of the accuracy of the map by the
[town] or any board, commission, agency or official
agent or employee of the town.’’ The map was recorded
in the land records in June, 2010. In 2013, the Kramers
submitted a second map to Bradley for his review,
which purported to divide 10 Wakeman Road into two
lots. Bradley signed, dated, and stamped the map with
the same notation, and the map was recorded in
May, 2013.
  In January, 2014, after learning of the two lot line
adjustment maps, the plaintiffs filed with the commis-
sion a ‘‘Petition for Determination of Re-Subdivision
for Property Located at 10 Wakeman Road, Westport,
Connecticut’’ (petition). In a letter dated January 20,
2014, the commission refused to consider the petition
on the grounds that the plaintiffs’ opportunity to appeal
Bradley’s actions ‘‘expired long ago’’ and that it was
‘‘unaware of any authority’’ upon which to consider
the petition.
  The plaintiffs filed a two count amended complaint
against the defendants in the trial court. The first count
appealed the commission’s refusal to consider their
petition.5 The second count sought a declaratory judg-
ment determining that, inter alia, the maps recorded by
the Kramers were ‘‘resubdivisions’’ under § 8-18 and,
therefore, required approval by the commission.6
   The court rejected the plaintiffs’ statutory argument
in a memorandum of decision dated June 4, 2015. Rely-
ing on the plain language of § 8-18, the trial court deter-
mined that ‘‘there can be no ‘resubdivision’ unless there
has first been a ‘subdivision,’ and the division of land
prior to the adoption of subdivision regulations is not
a subdivision.’’ The court concluded that because the
Kramers’ maps did not modify a subdivision—that is,
they altered the 1929 map that had been filed prior to
the town’s adoption of subdivision regulations—they
were not resubdivisions and, therefore, did not require
the commission’s approval to be valid. Therefore, the
court dismissed the plaintiffs’ appeal and denied their
request for declaratory relief.7
   The plaintiffs claim that the court misconstrued § 8-
18 in determining that the term ‘‘resubdivision’’ did not
encompass the Kramers’ maps. Specifically, the plain-
tiffs contend that § 8-18 defines ‘‘resubdivision’’ to
include not only changes to maps of approved subdivi-
sions, but also to changes to recorded maps that do
not qualify as subdivisions because they were recorded
before the town’s subdivision regulations were adopted.
The defendants respond that, under the plain language
of the statute, a map cannot qualify as a resubdivision
unless it modifies a subdivision. We agree with the
defendants.
   ‘‘[I]ssues of statutory construction raise questions of
law, over which we exercise plenary review. . . .
When construing a statute, [o]ur fundamental objective
is to ascertain and give effect to the apparent intent of
the legislature. . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . General Statutes § 1-2z directs this
court to first consider the text of the statute and its
relationship to other statutes to determine its meaning.
If, after such consideration, the meaning is plain and
unambiguous and does not yield absurd or unworkable
results, we shall not consider extratextual evidence of
the meaning of the statute. . . . Only if we determine
that the statute is not plain and unambiguous or yields
absurd or unworkable results may we consider extra-
textual evidence of its meaning such as the legislative
history and circumstances surrounding its enactment
. . . . The test to determine ambiguity is whether the
statute, when read in context, is susceptible to more
than one reasonable interpretation. . . . We presume
that the legislature did not intend to enact meaningless
provisions. . . . [S]tatutes must be construed, if possi-
ble, such that no clause, sentence or word shall be
superfluous, void or insignificant . . . .’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Marchesi v. Board of Selectmen, 309 Conn.
608, 614–15, 72 A.3d 394 (2013).
   Turning to the relevant statutory provisions, General
Statutes § 8-25 (a) recognizes that ‘‘the filing or
recording of a subdivision plan without . . . approval
[from the commission] shall be void.’’ Section 8-18 pro-
vides in relevant part that ‘‘[a]s used in this chapter
. . . ‘subdivision’ means the division of a tract or parcel
of land into three or more parts or lots made subsequent
to the adoption of subdivision regulations by the com-
mission, for the purpose . . . of sale or building devel-
opment       .   .    .  and includes resubdivision;
‘resubdivision’ means a change in a map of an
approved or recorded subdivision or resubdivision if
such change (a) affects any street layout shown on such
map, (b) affects any area reserved thereon for public
use or (c) diminishes the size of any lot shown thereon
and creates an additional building lot, if any of the lots
shown thereon have been conveyed after the approval
or recording of such map . . . .’’ (Emphasis added.)
    Our analysis begins and ends with the plain language
of § 8-18—specifically the language providing that
resubdivision means a change in a map ‘‘of an approved
or recorded subdivision . . . .’’ (Emphasis added.)
The words ‘‘approved’’ and ‘‘recorded’’ both modify the
word ‘‘subdivision.’’ Thus, resubdivision means a
change to either an approved subdivision or a recorded
subdivision. In either case, however, a map is not a
resubdivision unless it alters a ‘‘subdivision,’’ which, as
defined in the preceding clause, is a division of land into
three or more parts made subsequent to the adoption of
subdivision regulations. See Stamford Ridgeway Asso-
ciates v. Board of Representatives, 214 Conn. 407, 431,
572 A.2d 951 (1990) (‘‘[i]t is a familiar principle of statu-
tory construction that where the same words are used
in a statute two or more times they will ordinarily be
given the same meaning in each instance’’ [internal quo-
tation marks omitted]). As the trial court succinctly put
it, ‘‘there can be no ‘resubdivision’ unless there has first
been a ‘subdivision,’ and the division of land prior to
the adoption of subdivision regulations is not a subdivi-
sion.’’ The text of § 8-18 is not reasonably susceptible
to any other interpretation.8
  Attempting to avoid this result, the plaintiffs focus on
the phrase ‘‘approved or recorded’’ in § 8-18, specifically
the word ‘‘or,’’ which they contend supports the inter-
pretation that ‘‘resubdivision’’ encompasses changes to
approved subdivisions as well as maps that are not
subdivisions because they were recorded before the
subdivision regulations were adopted. We disagree.
That construction completely ignores and would render
meaningless the word ‘‘subdivision,’’ which, as pre-
viously explained, is the object of the phrase ‘‘approved
or recorded subdivision . . . .’’ General Statutes § 8-
18 ‘‘must be construed, if possible, such that no clause,
sentence or word shall be superfluous, void or insignifi-
cant . . . .’’ (Internal quotation marks omitted.)
Marchesi v. Board of Selectmen, supra, 309 Conn. 615.
   The plaintiffs’ proposed construction is also untena-
ble in light of the principle that ‘‘[t]he legislature is
always presumed to have created a harmonious and
consistent body of law . . . . Accordingly, [i]n
determining the meaning of a statute . . . we look not
only at the provision at issue, but also to the broader
statutory scheme to ensure the coherency of our con-
struction.’’ (Internal quotation marks omitted.) Sokaitis
v. Bakaysa, 293 Conn. 17, 23, 975 A.2d 51 (2009). Section
8-18 provides that ‘‘ ‘subdivision’ means the division of
a tract or parcel of land into three or more parts or
lots made subsequent to the adoption of subdivision
regulations . . . and includes resubdivision . . . .’’
(Emphasis added.) If ‘‘resubdivision’’ meant maps
recorded prior to the adoption of subdivision regula-
tions, as the plaintiffs suggest, then the first half of
the definition of ‘‘subdivision’’ would be meaningless,
a result the legislature could not have intended.
   Having resolved that question of statutory construc-
tion, we conclude that the plaintiffs cannot prevail.
They do not contend that the Kramers’ maps modified
a ‘‘subdivision’’ within the meaning of § 8-18. Nor would
any such argument be availing, for the Kramers’ maps
purported to alter the 1929 map, which had been
recorded before the town adopted its subdivision regu-
lations. To be a subdivision, ‘‘[t]he division of land must
occur subsequent to the adoption of subdivision regula-
tions by the planning commission. . . . Accordingly,
any divisions of the land prior to the adoption of subdivi-
sion regulations don’t count, and the first division there-
after, namely into two lots, is exempt as a so-called
free cut.’’ (Internal quotation marks omitted.) Lost
Trail, LLC v. Weston, 140 Conn. App. 136, 145 n.8, 57
A.3d 905, cert. denied, 308 Conn. 915, 61 A.3d 1102
(2013), quoting R. Fuller, 9 Connecticut Practice Series:
Land Use Law and Practice (3d Ed. 2007) § 10.9, p. 290.
Because the Kramers’ maps do not alter a subdivision,
they cannot, as we have explained, be considered resub-
divisions, and are therefore exempt from the require-
ment of approval by the commission. Accordingly, the
court properly dismissed the plaintiffs’ appeal and
denied their request for declaratory relief.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 8-18 provides in relevant part: ‘‘As used in this chapter
. . . ‘subdivision’ means the division of a tract or parcel of land into three
or more parts or lots made subsequent to the adoption of subdivision regula-
tions by the commission, for the purpose, whether immediate or future, of
sale or building development expressly excluding development for munici-
pal, conservation or agricultural purposes, and includes resubdivision;
‘resubdivision’ means a change in a map of an approved or recorded subdivi-
sion or resubdivision if such change (a) affects any street layout shown on
such map, (b) affects any area reserved thereon for public use or (c) dimin-
ishes the size of any lot shown thereon and creates an additional building
lot, if any of the lots shown thereon have been conveyed after the approval
or recording of such map . . . .’’
   2
     Joint references herein to the Kramers, the commission and Bradley are
to the defendants.
   3
     The plaintiffs also claim that the court erred in rejecting their argument
that the commission improperly delegated the authority to Bradley to deter-
mine whether a map submitted for filing in the land records qualified as a
subdivision or resubdivision. The plaintiffs conceded at oral argument that
it would be unnecessary to reach this claim if we determined that the
Kramers’ maps were not resubdivisions. Because we conclude that the
Kramers’ maps were not resubdivisions, we do not address this claim.
   4
     Section 45-10 of the Westport Zoning Regulations provides in relevant
part: ‘‘In instances where a division of land or adjustment of a property line
is involved, the proposed record map will be subject to an administrative
review by the Planning and Zoning Director . . . to determine that the
division of land or property line adjustment is in conformance with the
applicable zoning regulations. After this determination has been made, a
stamp signed by the Director . . . will be placed upon the proposed record
map. The record map is then eligible for filing within the Westport Land
Records.’’
   5
     In support of count one, the plaintiffs alleged that the commission acted
illegally, arbitrarily, and in an abuse of its discretion by failing to review
their claims that (1) Bradley erroneously determined that neither of the
Kramers’ maps were resubdivisions requiring commission approval, and (2)
the commission illegally delegated authority to Bradley to determine whether
maps submitted for filing constitute subdivisions.
   6
     The plaintiffs also sought a declaratory judgment determining that the
commission illegally delegated authority to Bradley to determine whether
maps submitted for filing constitute subdivisions. The trial court rejected
this argument in its June 4, 2015 memorandum of decision. See footnote 3
of this opinion.
   7
     With respect to the court’s dismissal of the plaintiffs’ appeal from the
commission’s refusal to hear their petition, the court observed that, while
it could have remanded the case to the commission for consideration of
the merits of the plaintiffs’ claims, such an additional step was unnecessary
because the issues presented pure questions of law and were based upon
undisputed facts. Thus, the court dismissed the plaintiffs’ appeal rather than
remand the case to the commission.
   8
     Because the text of § 8-18 is unambiguous, we decline the plaintiffs’
invitation to delve into the legislative history of the statute or the public
policies it was designed to implement. See Marchesi v. Board of Selectmen,
supra, 309 Conn. 614–15.